DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 August 2022.
Applicant’s election without traverse of the invention of group I in the reply filed on 3 August 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0214642) in view of Straub et al. (US 2007/0035212).
With respect to claim 13, Lin et al. discloses a sound transducer (Fig 5), comprising: a functional group, which includes a diaphragm cup (items 5-7) and at least one electroacoustic transducer element (item 54); and a housing (item 4); wherein the diaphragm cup includes a vibratory diaphragm (item 52) and a wall (item 51), the transducer element being configured to induce the diaphragm to vibrate and/or to convert vibrations of the diaphragm into electrical signals (Fig 5) and, at least the diaphragm cup being formed from a plastic material (Paragraph 29), and wherein the at least one transducer element is integrated into the vibratory diaphragm (Fig 5).
Lin et al. does not disclose that the transducer element includes a piezoceramic element.
Straub et al. teaches a piezoelectric sound transducer in which the transducer element includes a piezoceramic element (Paragraph 51).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoceramic material of Straub et al. with the sound transducer of Lin et al. for the benefit of using readily-available, commonly-used materials (Paragraph 29 of Straub et al.), and as it has been held that a selection of a material based on art-recognized suitability for an intended purpose (In re Leshin, 125 USPQ 416).
With respect to claim 14, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13. Lin et al. discloses that the at least one transducer element is integrated without an additional adhesive layer into the vibratory diaphragm (Fig 5).
With respect to claim 15, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13. Lin et al. discloses that at least one transducer element has a disk- shaped design and includes a first surface and a second surface opposite the first surface (Figs 3 and 5), the transducer element being integrated into the diaphragm so that the second surface is exposed in the direction of the interior of the diaphragm cup (Fig 5).
With respect to claim 16, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13. Lin et al. discloses that at least one transducer element has an essentially disk-shaped configuration and includes a first surface and a second surface opposite the first surface (Figs 3 and 5), the transducer element being integrated into the diaphragm so that the first surface is exposed in an emission direction of the diaphragm cup (Fig 5).
With respect to claim 17, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13. Straub et al. discloses that the sound transducer includes electrical conductors, the transducer element including electrodes, which are contacted by the electrical conductors (Figs 7A-7B).
With respect to claim 18, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 17. Straub et al. discloses that a first electrode (item 704) is formed on a first surface of the transducer element and a second electrode (item 702) is formed on a second surface of the transducer element opposite the first surface (Figs 7A-7B)
With respect to claim 19, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 18. Straub et al. discloses that the transducer element includes a peripheral contact, the first electrode being guided via the peripheral contact over an edge of the transducer element and onto the second surface, where it forms a contact surface (Figs 7A-7B).
With respect to claim 20, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13. Lin et al. discloses that the housing and the functional group are configured as one piece (Fig 5).
With respect to claim 22, Lin et al. discloses an ultrasonic sensor (Fig 5), comprising: a sound transducer, including: a functional group, which includes a diaphragm cup (items 5-7) and at least one electroacoustic transducer element (item 54); and a housing (item 4); wherein the diaphragm cup includes a vibratory diaphragm (item 52) and a wall (item 51), the transducer element being configured to induce the diaphragm to vibrate and/or to convert vibrations of the diaphragm into electrical signals and, at least the diaphragm cup being formed from a plastic material (Fig 5), and wherein the at least one transducer element is integrated into the vibratory diaphragm (Fig 5), wherein the sound transducer includes the functional group, which includes the diaphragm cup and the at least one electroacoustic transducer element, and the housing (Fig 5).
Lin et al. does not disclose that the transducer element includes a piezoceramic element.
Straub et al. teaches a piezoelectric sound transducer in which the transducer element includes a piezoceramic element (Paragraph 51).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoceramic material of Straub et al. with the sound transducer of Lin et al. for the benefit of using readily-available, commonly-used materials (Paragraph 29 of Straub et al.), and as it has been held that a selection of a material based on art-recognized suitability for an intended purpose (In re Leshin, 125 USPQ 416).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Straub et al. and Sakai (US 2012/0056511).
With respect to claim 21, the combination of Lin et al. and Straub et al. discloses the sound transducer of claim 13.
Lin et al. odes not disclose that the vibratory diaphragm includes areas having a reduced thickness and/or areas having an increased thickness.
Sakai teaches a piezoelectric sound transducer in which the vibratory diaphragm includes areas having a reduced thickness and/or areas having an increased thickness (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the reduced-thickness portions of Sakai with the sound transducer of Lin et al. for the benefit of suppressing reverberation in the diaphragm (Paragraph 38 of Sakai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837